Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Att. Michael Mazza on 07/15/2021.
The application has been amended as follows: 
Claim 17 has been amended as follows:Line 2: The limitation of --comprising one or more bands-- has been added between “system” and “having opposite ends”.Lines 9-10 has been amended as follows: --portion of the band system;                         wherein each balance pedal includes an aperture or cavity extending through said balance pedals through which the one or more bands pass, and wherein a top surface of each balance pedal includes opposing projecting lips to facilitate holding the user’s foot in place during use of the device;
Claim 18 has been amended as follows:Line 2: the limitation of “a user’s foot” has been replaced with --the user’s foot--.
Claim 21 has been amended as follows:Lines 1-3: The limitation of “each of the balance pedals includes an aperture or cavity through which the one or more bands pass, thereby” has been removed. 
Claim 23 has been cancelled.
Claim 24 has been amended as follows:Line 1: The limitation of “Claim 23” has been replaced with --Claim 17--.
Claim 25 has been amended as follows:Line 2: The limitation of “the balance pedal is less” has been replaced with --the balance pedals are configured to be less--.
Claim 28 has been cancelled.
Claim 29 has been cancelled.
The following is an examiner’s statement of reasons for allowance: Prior arts Chen (US 20020198081) and Mattox (US 5261866) are the closest prior arts to the claimed invention but fails to teach the claimed invention as a whole including the combination of a pair of handles, each of the handles attached at an opposing end of the band system and graspable by a hand of a user of the device, wherein each handle is independently movable by the user relative to the other handle; a pair of balance pedals, each pedal being adapted to removably support one of the user’s feet during use of the device, and each pedal being slidable along at least a portion of a band system; wherein each balance pedal includes an aperture or cavity extending through said balance pedals through which the one or more bands pass, and wherein a top surface of each balance pedal includes opposing projecting lips to facilitate holding the user’s foot in place during use of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Mon-Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784